[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Johnstone v. Cincinnati, Slip Opinion No. 2021-Ohio-3393.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2021-OHIO-3393
      THE STATE OF OHIO EX REL. JOHNSTONE, APPELLEE v. THE CITY OF
                                 CINCINNATI, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as State ex rel. Johnstone v. Cincinnati, Slip Opinion No.
                                     2021-Ohio-3393.]
Mandamus—R.C. 124.44—R.C. 124.44 does not allow a municipal civil service
        commission to require that a police officer other than a patrol officer serve
        more than 12 months in the officer’s current rank as a condition for
        promotion to the next highest rank—Petition for writ of mandamus
        dismissed—Court of appeals’ judgment reversed.
   (No. 2020-0823―Submitted June 29, 2021―Decided September 29, 2021.)
     APPEAL from the Court of Appeals for Hamilton County, No. C-190263.
                                    _________________
        STEWART, J.
        {¶ 1} R.C. 124.44 provides that “no person in a police department shall be
promoted to a position in a higher rank who has not served at least twelve months
                             SUPREME COURT OF OHIO




in the next lower rank.” The statute also states, “A municipal civil service
commission may require a period of service of longer than twelve months for
promotion to the rank immediately above the rank of patrol officer.” The question
raised in this appeal is whether a municipal civil service commission may require
that a police officer other than a patrol officer serve more than 12 months in the
officer’s current rank as a condition for being promoted to the next highest rank.
       {¶ 2} We hold that R.C. 124.44 does not allow a municipal civil service
commission to require that a police officer other than a patrol officer serve more
than 12 months in the officer’s current rank as a condition for promotion. Because
the court of appeals held differently, we reverse its judgment.
                          Facts and Procedural History
       {¶ 3} The facts of this case are undisputed. In October 2016, appellant, city
of Cincinnati, posted a notice for the position of captain in its police department.
The job posting required an applicant to have “[t]wo years of service with the City
of Cincinnati as a Police Lieutenant.” Appellee, Jay Johnstone, a lieutenant with
the police department who met the two-year time-in-grade requirement, applied to
take the examination.
       {¶ 4} The city required applicants to take two written exams and submit to
an oral interview. Before the first written examination took place, four lieutenants
appeared before the Cincinnati Civil Service Commission (“commission”) to
request that they be allowed to participate in the promotion process despite their
not meeting the two-year time-in-grade requirement.        The commission heard
comments from the city law department in support of waiving the two-year
requirement and the city’s police department opposing the waiver and supporting
the two-year time-in-grade requirement.
       {¶ 5} In a preliminary decision that “d[id] not establish precedent,” the
commission waived the time-in-grade requirement and allowed all lieutenants with
at least one year of experience to sit for the captain exams. The minutes of the


                                          2
                                January Term, 2021




commission meeting reflected the city solicitor’s opinion that a 2007 amendment
to R.C. 124.44 “implicitly limits the Commission’s ability to extend any rank other
than sergeant to a time-in-grade requirement of more than twelve months.” But the
commission invited all parties affected by its decision to offer comments in writing
before it made a final decision on the eligibility of the affected lieutenants. In
response, the city manager offered a memorandum summarizing the same points
that the city solicitor’s office had made before the commission. Two police
lieutenants offered evidence that in 2007, the commission refused to waive the
time-in-grade requirement for a promotional exam.
       {¶ 6} Johnstone ranked third highest on a promotional eligible list that was
generated based on the results of the exam. However, the city admits that it
promoted only the first and second officers on the list, one of whom did not have
two-years of time-in-grade.
       {¶ 7} Shortly after the examination process concluded and the eligibility list
for promotion had been created, the commission issued a memorandum explaining
its reasons for waiving the time-in-grade requirement. Saying that it issued the
waiver on an “exceptional, one-time basis,” the commission observed that the city
law department believed that the commission did not have the authority to set a
time-in-grade requirement longer than that set forth in R.C. 124.44. Yet the
commission also observed that the report of the state civil service commission on
R.C. 124.44 determined that “ ‘judgment of how much time is adequate to prepare
for command-level appointment should be made at the local level.’ ” (Emphasis
added by Cincinnati Civil Service Commission.) The commission determined that
R.C. 124.44 “is not applicable or determinative for the current dispute, based on its
vagueness and lack of any documented testimony, recorded evidence, or court case
law, concerning the meaning, interpretation, or application of the 2007 amended
language.” The commission also determined that R.C. 124.44’s time-in-service
requirement applied only to the actual promotion of an officer and not to an


                                         3
                              SUPREME COURT OF OHIO




officer’s ability to participate in a promotional examination.            Finally, the
commission stated that its “decision is set on a one-time basis, under the principles
of equity, diversity and equal opportunity, without establishing any precedent or
practice for future police promotional examinations.”
       {¶ 8} Johnstone filed a petition in the Hamilton County Court of Common
Pleas seeking a writ of mandamus to compel the city to promote him to the rank of
captain, with backpay. The parties filed cross-motions for summary judgment. The
trial court determined that there was “little question” that the commission could
change the time-in-grade requirement but that it had to do so in a “non-arbitrary
* * * manner.” The court observed that the commission did not view R.C. 124.44
as “applicable or determinative” and determined that the commission’s decision to
waive the time-in-grade requirement lacked “legal foundation or statutory
interpretation.” Finally, the trial court determined that the commission’s decision
granting a waiver on a “one-time basis” suggested a “degree of arbitrariness.” It
therefore issued a writ of mandamus.
        {¶ 9} The First District Court of Appeals affirmed. It agreed with the trial
court that the commission waived the time-in-grade requirement without “legal
analysis or interpretation” and that the waiver was an improper exercise of its
discretion.   1st Dist. Hamilton No. C-190263, at 3-4. The court of appeals
concluded that Johnstone showed “a clear legal right to the promotion to police
captain” based on his test results and that “the city had a clear legal duty not to deny
him that promotion based upon an arbitrary decision of the commission to waive
the two-year time-in-grade requirement solely for the [first written] examination.”
       {¶ 10} The city appealed and we agreed to consider the following
proposition of law: “The Cincinnati Civil Service Commission did not abuse its
discretion in waiving the two year time-in-grade requirement for the 2016 police
captain promotional exam when it relied on the rules of statutory interpretation and



                                           4
                                 January Term, 2021




the opinion of the City Solicitor.” See 159 Ohio St.3d 1519, 2020-Ohio-4388, 152
N.E.3d 323.
                                       Analysis
       {¶ 11} Although Johnstone argues in support of the commission’s
discretion to require two years of time-in-grade as a lieutenant in order to be eligible
for promotion to captain, this is an action in mandamus that is subject to well-
defined standards. To be eligible for a writ of mandamus, Johnstone must show a
clear legal right to be promoted to captain, a corresponding clear legal duty on the
part of the city to grant the promotion, and the lack of an adequate remedy in the
ordinary course of the law. State ex rel. Lane v. Pickerington, 130 Ohio St.3d 225,
2011-Ohio-5454, 957 N.E.2d 29, ¶ 10. Mandamus is an appropriate remedy in
wrongful denial-of-promotion cases. State ex rel. Hipp v. Canton, 70 Ohio St.3d
102, 103, 637 N.E.2d 317 (1994); State ex rel. Bednar v. N. Canton, 69 Ohio St.3d
278, 631 N.E.2d 621 (1994).
       {¶ 12} We start with the relevant text of R.C. 124.44:


               No positions above the rank of patrol officer in the police
       department shall be filled by original appointment. Vacancies in
       positions above the rank of patrol officer in a police department shall
       be filled by promotion from among persons holding positions in a
       rank lower than the position to be filled. No position above the rank
       of patrol officer in a police department shall be filled by any person
       unless the person has first passed a competitive promotional
       examination. Promotion shall be by successive ranks insofar as
       practicable, and no person in a police department shall be promoted
       to a position in a higher rank who has not served at least twelve
       months in the next lower rank.             A municipal civil service
       commission may require a period of service of longer than twelve


                                           5
                             SUPREME COURT OF OHIO




       months for promotion to the rank immediately above the rank of
       patrol officer.


       {¶ 13} R.C. 124.44 states that “no person in a police department shall be
promoted to a position in a higher rank who has not served at least twelve months
in the next lower rank.” Before 2007, at least one court interpreted this language
to mean that civil service commissions may set time-in-grade requirements for all
ranks if the period of service meets the 12-month minimum set forth in R.C. 124.44.
See, e.g., State ex rel. Cowger v. Amherst, 9th Dist. Lorain No. 2647, 1978 Ohio
App. LEXIS 7996, at *7 (Aug. 23, 1978) (upholding city’s requirement for three
years of tenure before an officer becomes eligible to take the lieutenant’s
promotional examination).
       {¶ 14} In 2007, the General Assembly amended R.C. 124.44 to add the
following sentence: “A municipal civil service commission may require a period of
service of longer than twelve months for promotion to the rank immediately above
the rank of patrol officer.” 2006 Sub.H.B. No. 187. The canon of expressio unius
est exclusio alterius—the concept that the expression of one or more items of a class
implies that those not identified are to be excluded from the class—suggests that
the legislature meant to limit a civil service commission’s ability to extend the time-
in-grade requirement beyond 12 months for patrol officers only. See State v.
Droste, 83 Ohio St.3d 36, 39, 697 N.E.2d 620 (1998). Had the legislature wished
to allow for a longer time-in-grade requirement for ranks other than patrol officer,
it need only have stated that a municipal civil service commission may require a
period of time-in-grade service longer than 12 months for promotion to the rank
immediately above the applicant’s current rank. That the legislature did not use
such language expresses its intent that a municipal civil service commission’s
discretion to require longer than 12 months’ time-in-grade for the purpose of
promotional eligibility does not apply to any rank other than patrol officer. The


                                          6
                                 January Term, 2021




city thus had a legal duty to allow those lieutenants with less than two years’ time-
in-grade to take the captain’s examination. For that reason, mandamus could not
issue.
         {¶ 15} Johnstone argues that despite the plain language of the statute, the
Civil Service Review Commission has stated that “[t]he judgment of how much
time is adequate to prepare for command-level appointment should be made at the
local level.” Civil Service Review Commission, Report to the Ohio General
Assembly, at 23           (Dec. 31, 2001) available at https://das.ohio.gov/
Portals/0/DASDivisions/HumanResources/Policy/pdf/CivilServiceReform_Report
.pdf?ver=kqJC4C9Cz3iv9aVb8YhKPw%3d%3d                 (accessed   Aug.    29,   2021)
[https://perma.cc/347D-47PA].       However, this statement predated the 2007
amendment to R.C. 124.44. With its amendment to R.C. 124.44, the legislature
implicitly rejected the Civil Service Review Commission’s recommendation that
time-in-grade requirements be made at the local level, for any position other than
patrol officer. Therefore, the Civil Service Review Commission’s report, which
was issued years before the amendments to R.C. 124.44, is not persuasive.
         {¶ 16} Johnstone next argues that the city has disingenuously tried to recast
the issue as one involving statutory interpretation. Johnstone maintains that the
commission did not rely on rules of statutory interpretation or the city solicitor’s
opinion to waive the time-in-grade requirement.          He cites the commission’s
decision, made after the first examination took place, that it did not find R.C. 124.44
“applicable or determinative for the current dispute[.]” The commission stated that
it did not believe that R.C. 124.44 limited or restricted its discretion “to allow
individual police officers to participate in an examination process.” (Emphasis
sic.)
         {¶ 17} Johnstone also argues that the commission showed the arbitrariness
of its exercise of discretion by its statements that the decision did not establish
precedent and that it was waiving the time-in-grade requirement “on a one-time


                                           7
                                   SUPREME COURT OF OHIO




basis.” We need not, however, address these arguments. Regardless of how the
city may have cast or recast the issue or whether the commission’s exercise of
discretion was arbitrary, the commission cannot contravene the plain language of
the statute.
         {¶ 18} Civil service commissions have broad discretion in how they
administer competitive promotional examinations. State ex rel. Brenders v. Hall,
71 Ohio St.3d 632, 636, 646 N.E.2d 822 (1995). And because mandamus will not
lie to control the exercise of discretion, “courts will not substitute their judgment
for that of the municipal civil service commission when the commission properly
exercised its discretion.” Id., citing State ex rel. Ohio Assn. of Pub. School Emps.
v. Girard Civ. Serv. Comm., 45 Ohio St.2d 295, 297, 345 N.E.2d 58 (1976). But
the commission has no discretion to commit an error of law. R.C. 124.44 does not
allow a municipal civil service commission to set a time-in-grade requirement of
more than 12 months for ranks other than patrol officer. The commission could not
exercise its discretion to countermand the express terms of the statute.
                                            Conclusion
         {¶ 19} R.C. 124.44 does not allow a municipal civil service commission to
require that a police officer other than a patrol officer serve more than 12 months
in the officer’s current rank as a condition for promotion to the next highest rank.
Johnstone therefore had no clear legal right to a promotion based on his argument
that the commission improperly waived its two-year time-in-grade requirement for
promotion to the rank of captain, because the commission was statutorily prohibited
from requiring time-in-grade service beyond 12 months for promotion to the rank
of captain.1 We reverse the First District’s judgment and dismiss Johnstone’s
petition for a writ of mandamus.



1. The city also argues that this case is moot because Johnstone failed to seek injunctive relief prior
to the expiration of the promotion list. Although the city raised this issue on appeal to the First


                                                  8
                                      January Term, 2021




                                                                               Judgment reversed
                                                                            and cause dismissed.
         O’CONNOR, C.J., and DEWINE, DONNELLY, and BRUNNER, JJ., concur.
         KENNEDY, J., concurs in judgment only.
         FISCHER, J., would dismiss the appeal as having been improvidently
accepted.
                                      _________________
         Andrew W. Garth, Cincinnati City Solicitor, and William C. Hicks,
Assistant City Solicitor, for appellant.
         Freking, Myers & Reul, L.L.C., and George M. Reul Jr., for appellee.
                                      _________________




District, the city did not raise this issue as a proposition of law in its jurisdictional memorandum to
this court. So we decline to address it.


                                                  9